DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office action is response to the elected response filed 10/14/22.  The restriction requirement on 8/16/22 is withdrawn.  As per request, claims 25, and 31-32 have been cancelled.  Claims 1-24, 26-30, and 33-34 are pending.
	The prior art submitted on 1/23/20 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8, 13-19, 22-24, 26-28, 30, and 33, are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka et al. (US 2016/0052453 A1) in view of Hsiao et al. (6687609).
	As per claim 1, Nalepka et al. disclose a communication system, comprising: a trailer unit disposed on a cargo trailer, the trailer unit comprising a trailer identification number for the cargo trailer, a tractor unit disposed on a cargo tractor, the tractor unit to electrically couple to the trailer unit (see at least the abstract; and para. [0003-0005], all para. disclose a system comprises a transmitter unit configured for mounting at a trailer connected to a tractor, and a receiver unit is configured for mounting at the tractor, it would have been obvious, the transmitter unit implies the trailer module, and the receiver unit module implies the tractor module), and a communications bus to couple the trailer unit to the tractor unit when the trailer is coupled to the tractor, wherein, when coupled to the tractor unit, the trailer unit communicates the trailer identification to the tractor unit (see at least [0003-0005], [0023-0028], and [0049-0052], all para. disclose power line communication between the tractor and trailer).  To modify for the teach of Nalepka et al. about the trailer module and the tractor module, a second reference to Hsiao et al. also disclose a communication system, comprising: a trailer module disposed on a cargo trailer, the trailer module comprising a trailer identification number for the cargo trailer, a tractor module disposed on a cargo tractor, the tractor module to electrically couple to the trailer module (see at least columns 5-6, lines 59-21, disclose tractor 202 includes a mobile terminal unit 204, which is attached to antenna 206.  Coupled trailer 208 includes an electronic identifier unit 210.  Trailer 208 also contains, a trailer load of cargo 212, which includes an electronic cargo identifier 214),   It would have been obvious, the units 214 implies trailer module, and unit 204 implies tractor module), and a communications bus to couple the trailer unit to the tractor unit when the trailer is coupled to the tractor, wherein, when coupled to the tractor unit, the trailer unit communicates the trailer identification to the tractor unit (see at least columns 6-7, lines 22-16; and column 8, lines 14-59).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining tractor module and trailer module for mounting the identification information of the tractor and trailer in order to verify information of the tractor and trailer communication.
	As per claim 2, Nalepka et al. disclose a data hub to couple to the communication bus and the tractor module (see at least [0008-0009] disclose communication between the tractor / trailer system and a remote system).  In addition, the second reference to Hsiao et al. also disclose a data hub to couple to the communication bus and the tractor module (see at least columns 4-5, lines 48-58; and columns 11-12, lines 55-46, disclose communication between the tractor / trailer system and a facility location system).
	As per claim 3, Nalepka et al. disclose the data hub comprises different ports for the communication bus and the tractor module (see at least [0042-0044], and [0062-0063] disclose power line communication).  Also, the second reference to Hsiao et al. also disclose the wide area network for communication with remote facility (see at least columns 11-12, lines 55-46).
	As per claim 4, Nalepka et al. disclose the communication bus is a power line carrier to distribute power to various cargo trailer subsystems (see at least [0042-0044], and [0062-0063] disclose power line communication). 
	As per claim 5, Nalepka et al. disclose the trailer module comprises a power line transceiver to connect the trailer module to the power line carrier, the tractor module comprises a power line transceiver to connect the tractor module to the power line carrier; and each transceiver comprises: a message handler, a multiphase modem; a transmit amplifier; and a receive amplifier (see at least [0023-0028], [and [0049-0052]).
	As per claim 6, Nalepka et al. disclose the modules further comprise a microcontroller to write information to the respective power line transceivers (see at least [0023-0028], [and [0049-0052]).
	As per claim 8, Nalepka et al. disclose a number of sensors disposed about the trailer coupled to the communications bus, wherein each sensor monitors a subsystem of the cargo trailer (see at least [0054-0056] disclose camera monitoring system; and [0068-0071] disclose sensor configured for installation on the trailer). 
	As per claim 13, Nalepka et al. disclose when coupled to the trailer module, the tractor module sends digital messages to electronic devices on the cargo trailer (see at least [0054-0056], and [0062-0063] disclose transmitting trailer information from the trailer when the trailer is connected to the tractor). 
	As per claim 14, Nalepka et al. do not explicitly disclose comparison of the expected trailer identification number and the current trailer identification number.  However, Hsiao et al. disclose receiving an expected trailer identification number of a cargo trailer intended for a cargo tractor, determining, from a trailer module coupled to the cargo tractor via a power line carrier, a current trailer identification number for a cargo trailer currently coupled to the cargo tractor; and determining, based on a comparison of the expected trailer identification number and the current trailer identification number, when the intended cargo trailer is actually coupled to the cargo tractor (see at least columns 4-5, lines 48-58, disclose verify trailer identification number).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining comparison of the expected trailer identification number and the current trailer identification number for verify trailer information for communication effectively and accurately.
	As per claim 15, Hsiao et al. also disclose transmitting to a remote location, an output of a comparison of the expected trailer identification number and the current trailer identification number (see at least columns 4-5, lines 48-58, disclose verify trailer identification number).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining comparison of the expected trailer identification number and the current trailer identification number for verify trailer information for communication effectively and accurately.
	As per claim 16, Nalepka et al. disclose receiving, along the power line carrier status information from a number of subsystems of the cargo trailer (see at least [0054-0056], and [0062-0063]). 
	As per claim 17, Nalepka et al. disclose transmitting to a remote location, information received from the number of subsystems of the cargo trailer (see at least [0062-0063]).
	As per claim 18, Nalepka et al. disclose modulating the information passed between the tractor module and the trailer module (see at least [0016] disclose modify one or more parameters of the event detector).
	As per claim 19, Nalepka et al. disclose determining, from a trailer module coupled to the cargo tractor via a power line carrier, a current trailer identification number for a cargo trailer currently coupled to the cargo tractor is performed responsive to a coupling of a cargo trailer to the cargo tractor (see at least [0062-0063]).
	As per claim 22, Nalepka et al. disclose the trailer module further comprising: a processor, a memory device storing the trailer identification number for the cargo trailer, and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol; and a device detector to determine when a receiving device is within range, wherein, when a receiving device is within range, the transmitter transmits the trailer identification number to the receiving device (see at least [0056-0060]).  The second reference to Hsiao et al. also disclose a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol; and a device detector to determine when a receiving device is within range, wherein, when a receiving device is within range, the transmitter transmits the trailer identification number to the receiving device (see at least column 8, lines 14-59).
	As per claim 23, Nalepka et al. do not explicitly disclose an authenticator to authenticate the receiving device prior to transmission of the trailer identification number.  However, Hsiao et al. disclose an authenticator to authenticate the receiving device prior to transmission of the trailer identification number (see at least columns 6-7, lines 22-15, disclose interrogator).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining an authenticator to authenticate the receiving device prior to transmission of the trailer identification number for secure communication information of tractor and trailer system.
	As per claim 24, Nalepka et al. disclose a number of sensors disposed about the trailer coupled to the trailer module, wherein: each sensor monitors a subsystem of the cargo trailer, and the transmitter selectively transmits an output of the number of sensors to the receiving device when in range (see at least [0054-0056] disclose camera monitoring system; and [0068-0071] disclose sensor configured for installation on the trailer).  The second reference to Hsiao et al. also disclose a number of sensors disposed about the trailer coupled to the trailer module, wherein: each sensor monitors a subsystem of the cargo trailer, and the transmitter selectively transmits an output of the number of sensors to the receiving device when in range (see at least columns 9-10, lines 30-23).
	As per claim 26, Nalepka et al. disclose determining, at a short-wavelength ultra-high frequency receiver, when a cargo trailer short-wavelength ultra-high frequency transceiver is within range: when a cargo trailer transceiver is within range, extracting from the cargo trailer module a trailer identification number for any cargo trailer within range; and transmitting the current trailer identification numbers associated with cargo trailers in range to a remote location (see at least [0062-0063]).
	As per claim 27, Nalepka et al. disclose populating a database at the remote location with trailer identification numbers associated with cargo trailers in range of the receiver (see at least [0003-0005], and [0062-0063]).
	As per claim 28, Nalepka et al. do not explicitly disclose GPS location.  However, Hsiao et al. disclose transmitting, to the remote location, at least one of a GPs location and a time stamp associated with reception of a trailer identification number associated with each cargo trailer in range (see at least columns 6-7, lines 22-36).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining GPS location for monitoring location of tractor / trailer system.
	As per claim 30, Nalepka et al. disclose a number of sensors disposed about the cargo tractor to detect a status of a cargo tractor subsystem, the number of sensors coupled to the tractor module via a power line carrier, wherein, the number of sensors transmit a status of a respective cargo tractor subsystem to the tractor module (see at least [0008], and [0068-0070], all para. disclose sensor configuration for installation). 
	As per claim 33, Nalepka et al. disclose determining, with a sensor disposed in the cargo tractor, a state of a cargo tractor subsystem: transmitting via a power line carrier, the state of the cargo tractor subsystem to the tractor module disposed in the cargo tractor, and displaying a status of multiple cargo tractor subsystems to a user (see at least [0008], and [0068-0070]).
4.	Claims 7, 9-11, 20-21, and 29, are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka et al. (US 2016/0052453 A1), and Hsiao et al. (6687609), as applied to claims 1, 5, and 8 above, and further in view of Lesesky et al. (7434643).
	As per claim 7, Nalepka et al. do not explicitly disclose a secondary communication protocol. However, Lesesky et al. disclose the modules are coupled to transceivers of a secondary communication protocol to connect with subsystems that communicate with a secondary communication protocol and not a power line communication protocol (see at least the abstract; and column 19, lines 18-62, all para. disclose second data communication protocol).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining a secondary communication protocol for communication tractor / trailer effectively.
As per claims 9-11, Lesesky et al. also disclose a second communications bus to couple the trailer module to sensors via a different protocol than used on the first communications bus, wherein the second communication channel is a radio-frequency communication channel, and wherein the second communication channel is a wired communication channel (see at least the abstract; and column 19, lines 18-62, all para. disclose second data communication protocol).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining a secondary communication protocol for communication tractor / trailer effectively.
As per claim 20, Nalepka et al. disclose the trailer module further comprising: a power line transceiver for communicating along a power line carrier communication network, and the tractor module further comprising: a power line transceiver for communicating along the power line carrier communication network (see at least [0003-0005], and [0054-0056], all disclose power line transceiver for communicating along the power line carrier communication network); the power line carrier communication network to couple the trailer module to the tractor module when the trailer is coupled to the tractor, wherein, when coupled to the tractor module, the trailer module communicates the trailer identification number to the tractor module (see at least [0023-0028], and [0049-0052]); a number of first sensors coupled to the power line carrier communication network to transmit information along the power line carrier communication network to the tractor hub regarding an associated subsystem of the cargo trailer (see at least [0008-0009], and [0068-0071]).  Nalepka et al. do not explicitly disclose a secondary transceiver.  However, Lesesky et al. disclose a secondary transceiver for receiving information from a number of non-power line sensors;
the number of non-power line sensors coupled to transmit information, via a separate communication protocol, to the trailer module secondary transceiver (see at least columns 5-6, lines 66-60; and columns 18-19, lines 59-62).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining a secondary transceiver for communication tractor / trailer effectively.
	As per claim 21, Lesesky et al. also disclose the power line carrier communication network comprises: a physical layer of power wires, a low level communication protocol defined by the power line carrier transceivers; and a higher level protocol that enables structured message communication between power line transceivers and the tractor module (see at least column 19, lines 18-62).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining a low and a higher level protocol for effectively communication between the tractor / trailer system network.
As per claim 29, Nalepka et al. do not explicitly disclose preventing display of the current trailer identification numbers associated within range cargo trailers on the receiver.  However, Lesesky et al. also disclose preventing display of the current trailer identification numbers associated within range cargo trailers on the receiver (see at least column 21, lines 1-45, disclose restrict a vehicle that is on the fringe of the transmission and reception range of an interrogation device from attempting to establish a data communication link).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining preventing display of the current trailer identification numbers associated within range cargo trailers on the receiver for security information communication between tractor and trailer system.
5.	Claims 12, and 34, are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka et al. (US 2016/0052453 A1), Hsiao et al. (6687609), and Lesesky et al. (7434643), as applied to claims 1, and 9 above, and further in view of 
Da Deppo et al. (US 2021/0061027 A1).
	As per claim 12, Nalepka et al. do not explicitly disclose monitor a wheel rotation count.  However, Da Deppo et al. disclose the number of sensors monitor at least one of: a state of a tire inflation system; a fuel level; a brake pad thickness; a tire disintegration level; a seat belt status; a wheel rotation count, and a windshield wiper status (see at least [0150-0154], [0167-0168], and [0175], disclose monitor tire health and a wheel rotation count).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining monitor tire health and a wheel rotation count for controlling vehicle trailer / tractor system.
	Also, as per claim 34, Da Deppo et al. disclose a tire wear indicator comprising: a wheel rotation counter; wherein the communication system is coupled to the wheel rotation counter, wherein the communication system: receives a count of wheel rotations; calculates a number of wheel rotations per fixed distance; and estimates tire wear from the calculated wheel rotations per mile (see at least [0150-0151], [0191-0193], and [0216-0218]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Nalepka et al. by combining a wheel rotation count for controlling vehicle trailer / tractor system.
					



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Carvajal (US 2016/0019497 A1)
	. Lesesky et al. (US 2006/0192427 A1)
	. Cyllik et al. (US 2019/0241030 A1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664